DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/20/2022.
Claims 1-13 and 15-20 remain pending in the application with claims 1-9 and 16 are withdrawn from consideration in light of the Applicants’ election of claims 10-13, 15 and 17-20 for examination.

Election/Restrictions
Applicant's election with traverse of group II, claims 10-13, 15 and 17-20 in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that a restriction requires both distinct inventions as claimed and a serious burden and no particular reason with reference to examination requiring a serious burden has been provided.  This is not found persuasive because claim 1 of group I is drawn to a monocrystalline p-type silicon solar cell while claim 10 of group II is drawn to a method of synthesizing CuGaS2/ZnS nanocrystals, which are patentably distinct at face value without requiring any references.  This is akin to arguing a method of cooking a beef patty is not patentably distinct from a hamburger.  Furthermore, serious burden exists because of the different statutory classes groups I and II belong to, group I is drawn to an apparatus whereas group II is drawn to a method.  Examination of method claims and apparatus claims are markedly different, which represents serious burden.
The Applicants further argued that subclass H01L31/032 does not exist, this is incorrect base on the image below.

    PNG
    media_image1.png
    154
    1082
    media_image1.png
    Greyscale

With regard to the Applicants’ argument that subclass H01L31/18 covers both processes and apparatus, which means the process and apparatus require the same classification to be searched.  The argument is not persuasive because the apparatus referred to in subclass H01L31/18 is for manufacturing or treatment of devices (emphasis added), which is different from the solar cell apparatus of the invention in group I.  The devices referred to in the section highlighted by the Applicants are things like deposition devices, sputtering devices, etching devices and doping devices that are used in the manufacturing of semiconductor devices such as solar cell.  The solar cell itself does not fall into the categories of devices in subclass H01L31/18.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15, 17-18 and 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure does not support the limitation “said first mixture further comprises oleic acid).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites “said step of preparing said solar cell further comprises … phosphorous silicate glass”, which renders the claim indefinite because claims 10, 13 and 15, on which claim 17 depends, do not recite any step of preparing the solar cell.  Therefore, it is unclear as to which method step claim 17 defines.  Additionally, claim 17 recites “said solar cells” (emphasis added), which indicates a plurality of solar cells that is not recited in claims 10, 13 or 15.  Claim 10 only recites a singular solar cell not a plurality of solar cells as required by claim 17.
Claim 17 recites the limitation "said step of preparing said solar cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “said nanocrystals solution” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalalah (Thesis for the Degree of Doctor of Philosophy titled “Enhanced Power-conversion-efficiency of Silicon Solar Cells Using Functional Quantum Dots as Energy-down-shift Layer Having Energy-tuning-effect, which was available or publicly disclosed on 04/18/2018 that is more than one year from the effective filing date of current application on 05/30/2019).
Addressing claim 10, Jalalah discloses a method of synthesizing CuGaS2/ZnS Nanocrystals on an industrially one-pot gram-scale (Figure 4-S1, page 44) comprising the steps of:
mixing a first mixture at least gallium iodide (GaI3), copper iodide (CuI), 9-Octadecenylamine (OLA) and 1-dodecanethiol (DDT) and heating to at least 100 degrees Celsius (180oC);
injecting sulfur at least 160oC into said first mixture (Sulfur, ODE at 180oC), forming a second mixture with a core of CuGaS2 (CuGaS2 core in fig. 4-s1);
injecting into said second mixture zinc sterate (Zn(St)2) forming an opaque layer creating a third mixture (fig. 4-s1);
depositing said third mixture on a solar cell as the energy-down-shift layer (fig. 4-2d, page 52).

Addressing claim 11, said mixing of said first mixture is carried out at or above 125o C (180oC).

Addressing claim 12, fig. 4-s1 discloses said injecting is at 180oC.

Addressing claim 19, pages 52 and 65 disclose depositing CuGaS2/ZnS nanocrystals solution by weight of 0.3, 0.4 and 0.5 wt% on the front surface of the solar cell that fall within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalalah (Thesis for the Degree of Doctor of Philosophy titled “Enhanced Power-conversion-efficiency of Silicon Solar Cells Using Functional Quantum Dots as Energy-down-shift Layer Having Energy-tuning-effect) in view of Vahidshad et al. (Appl. Phys. A, 2016, 122:187).
Addressing claims 13 and 15, Jalalah is silent regarding the first mixture further comprises oleic acid and 1-octadecene.

Vahidshad discloses a method for forming CuGaS2 nanocrystals in one-pot synthesis; wherein, the first mixture includes oleylamine, similarly to that of Jalalah, as well as oleic acid and 1-octadecene (2. Experimental section).  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Jalalah by adding oleic acid and 1-octadecene to the first mixture for forming CuGaS2 as disclosed by Vahidshad in order to improve the thermodynamic stability of the CuGaS2 nanocrystal cores (Vahidshad, page 187, top paragraph of the second column).

Addressing claims 17-18, section 4.4.5 Textured Monocrystalline Silicon Solar Cell Fabrication of Jalalah discloses the step of adding phosphoryl chloride to the solar cell forming phosphorous silicate glass.  The same section also discloses n-type layer with an emitter resistance of 58 ohm per square.


Addressing claim 20, section 4.4.6 Deposition of EDS-QD Layer on Solar Cells of Jalalah discloses the QD solution includes the nanocrystals and ethanol or the claimed CuGaS2/ZnS nanocrystals is dispersed in organic solvent.  Alternatively, the same section also discloses the dried powder of CuGaS2/ZnS nanocrystals is also dispersed in chloroform prior to deposition that also meets the limitation of current claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/27/2022